Pope, Judge.
Both parties to this action appeal from a judgment entered in favor of Bourdon by the trial court without the intervention of a jury. Although both parties assert that the judgment entered by the trial court is in the amount of $4,987.43, the judgment of record is in the amount of $5,984.91 plus interest. A further review of the record discloses that findings of fact and conclusions of law mandated by OCGA § 9-11-52 (a) were not made. See generally Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471) (1975). Nor does it appear that there has been a written waiver thereof. Therefore, this case is remanded with direction that the trial court vacate the judgment and prepare, or cause to be prepared, appropriate findings of fact and conclusions of law, and enter judgment thereon. Stafford v. Mincy, 129 Ga. App. 646, 647 (200 SE2d 502) (1973); Spivey v. Mayson, 124 Ga. App. 775 (186 SE2d 154) (1971). Thereafter, any party aggrieved by the judgment shall be free to enter another appeal if he should wish to do so. See Booker v. J. T. Bickers Realty Co., 127 Ga. App. 614, 617 (194 SE2d 490) (1972).

Case remanded with direction.


Banke, P. J., and Benham, J., concur.

*712Decided April 19, 1984.
Richard B. Miller, for appellant.
Carl A. Veline, Jr., for appellee.